Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered August 21, 1990, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial as a result of the trial court’s interruptions and interjections into the proceedings is unpreserved for appellate review inasmuch as no objections thereto were made during the course of the trial (see, People v Jusino, 170 AD2d 622; People v Watts, 159 AD2d 740). In any event, although the trial court could have exercised greater restraint (see, People v Watts, supra), his interjections into the trial were generally evenhanded, directed at both the prosecution and the defense (see, People v Jordan, 138 AD2d 407) and served to clarify potentially confusing testimony elicited during this multiple-defendant trial (see, People v Watts, supra). The court’s interruptions were not so frequent (cf., People v Mees, 47 NY2d 997) or disparaging of the defense (cf., People v Yut Wai Tom, 53 NY2d 44), as to rise to such a level as to deny the defendant a fair trial (People v Watts, supra, at 741; People v Jordan, supra, at 407), but rather were intended to facilitate the expeditious and orderly *793progress of the trial (see, People v Jamison, 47 NY2d 882). Accordingly, reversal on this point is unwarranted.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Miller, Ritter and Copertino, JJ., concur.